NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 09-1203
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                    ROBERT SCOTT, II, a/k/a Lil Rob, a/k/a Clever

                                          Robert D. Scott, II, Appellant
                                       __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-05-cr-00443-012)
                      District Judge: The Honorable Yvette Kane
                                      __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 25, 2011

          BEFORE: BARRY, HARDIMAN, and NYGAARD, Circuit Judges.

                                  (Filed: June 29, 2011)

                                       __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

       Robert Scott, II pleaded guilty to conspiracy to transport individuals for purposes

of engaging in prostitution, coercing and enticing individuals to travel to engage in
prostitution, and interstate travel with intent to distribute proceeds of prostitution, in

violation of 18 U.S.C. §§ 371, 2421, 2422(a), and 1952(a). He also pleaded guilty to a

separate count of interstate transportation for purposes of prostitution, in violation of 18

U.S.C. § 1952(a)(3).

       Quoting Scott’s brief, he appeals the following:

              1. Whether the cross-reference to section U.S.S.G. 2G1.1 of
              the advisory guidelines should apply because no evidence
              was produced which was not hearsay, subject to cross-
              examination or otherwise secured with the indicia of
              reliability and clear and convincing evidence.

              2. Whether sufficient evidence existed to permit a two point
              enhancement under U.S.S.G. 2A3.1(b)(4)(B) because bodily
              injury is deemed to have occurred if the offense involved
              conduct constituting criminal sexual abuse under 18 U.S.C.
              2241 or 2242 or any similar offense under state law.

Appellant’s Brief, p. 1. We review the factual findings of the District Court for clear

error and have plenary review over the District Court’s interpretation of the Guidelines.

United States v. Jimenez, 513 F.3d 62, 85 (3d Cir. 2008).

       The District Court established a base offense level according to U.S. Sentencing

Guidelines Manual § 2G1.1 (2006). He claims that the District Court improperly applied

the cross-reference to section 2A3.1 in calculating his sentence because it credited

unreliable hearsay evidence, not subjected to cross-examination, that he personally

prostituted minors.

       His objection to such evidence as unreliable hearsay is irrelevant because there is

no question that the conspiracy—which included Scott’s father among the co-

conspirators—routinely lured minors and young women into prostitution, and then kept


                                               2
them prostituting by creating an environment of fear through the use of coercion,

manipulation and physical brutality against them. This conduct was commonplace in the

conspiracy. Scott even acknowledges that his co-conspirators used violence against the

victims. As such, the record contains ample evidence of relevant, reasonably foreseeable

conduct to support the District Court’s cross-reference to section 2A3.1.

       Likewise, Scott’s assertion of error regarding the District Court’s application of a

two-level enhancement for serious bodily injury, section 2A3.1(b)(4), misses the point.

As noted above, Scott’s guilty plea makes all reasonably foreseeable acts of co-

conspirators relevant conduct for purposes of the enhancement. Therefore, even were we

to disregard evidence of Scott’s violence towards women and girls that he prostituted, the

record is replete with testimony of victims who had broken bones, concussions, and deep

lacerations from beatings they suffered at the hands of co-conspirator pimps. Scott does

not deny knowledge of the violence and injury inflicted by his co-conspirators, he merely

argues that did not have any control over their conduct. The District Court did not err by

attributing this enhancement to Scott in calculating his sentence.

       For these reasons, we will affirm the judgment of sentence of the District Court.




                                             3